Continuation Sheet -

Continuation of 3: Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore the response is being reviewed according to pre-After Final Consideration Pilot Program 2.0 practice.

Continuation of 12: Applicant’s arguments presented on pages 6 and 7 of the remarks regarding the applied prior art of record not teaching the claimed welding methods have been considered but are moot because the proposed claim amendments which would limit the welding method to either infrared ray or infrared ray/vibration welding have not been entered.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782